Petition to discharge indentures of apprenticeship. ATTACHMENT FOR CONTEMPT. — This was a petition for the discharge of the indentures of apprenticeship under which the petitioners were bound to the respondent. On the 30th day of June the process being returnable to the Chancellor, at Chambers, the respondent was present and John A. Green one of the petitioners was also present, but the other petitioner Joseph Green was *93not produced by the respondent. After a hearing npon petition, exhibits and oral examination of witnesses, upon application of the respondent, the further hearing was adjourned until Wednesday the 5th of July then next, and it was ordered that the respondent should produce the said Joseph Green before the Chancellor at that time. On the 5th of July the respondent failed to appear and said Joseph Green was not produced,whereupon, on application of T. F. Bayard, for the petitioners, an attachment for contempt was issued against the respondent for not obeying the order of the Chancellor for the production of the said Joseph Green, said attachment being made returnable on the 14th of July at Chambers. At that time the respondent appeared in custody of the sheriff, having been arrested under the attachment, and declined to make any further defense, whereupon the Chancellor further heard the complaint and made an order annulling the indentures and discharging the petitioners therefrom, the respondent to pay the costs. The Chancellor also made an order, reciting the refusal of the respondent to produce the said Joseph Green, adjudging him guilty of a contempt of the authority of the Chancellor in the cause and committing him to the custody of the sheriff for fifteen days.
Note. The Statute Revised Code, Ch. yg. Sec. 16 enumerates the orders which may be made by the Chancellor or Judge in such cases, and adds that “ any such order,” may be enforced by attachment and imprisonment. The precise order, to produce the servant, made in this case is not among those enumerated. The case is therefore one of the enforcement, by attachment, of an order, not mentioned in the statute, but only incidental to a purely statutory jurisdiction, and the punishment of the disobedience of it by imprisonment.